Citation Nr: 0332684	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound (SFW) to the left mid-
scapula, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from February 1943 to 
December 1945.  He died in October 1998, and the appellant is 
his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2002, the Board denied a compensable rating for the 
residuals of SFW to the left mid-scapula, and service 
connection for arthritis of the left shoulder, both for 
accrued benefits purposes, and also denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an Order dated June 10, 2003, 
the Court granted a Joint Motion for Remand concerning the 
issue denying a compensable rating for the residuals of SFW 
to the left mid-scapula for accrued benefits purposes, and 
vacated and remanded the matter pursuant to 38 U.S.C.A. 
§ 7252(a).  The appeal as to entitlement to service 
connection for arthritis of the left shoulder for accrued 
benefits purposes, and service connection for the cause of 
the veteran's death were dismissed.  

This matter has been returned to the Board by the Court for a 
discussion of the applicability of the legal significance of 
the veteran's wound debridement in service, including 
consideration of 38 C.F.R. § 4.56 and diagnostic codes within 
the rating schedule concerning muscle injuries.  Notably, 
however, service connection was granted in April 1954 for 
"scar, shell fragment mid scapula, left ns" and the 
service-connected disability had always been rated, during 
the veteran's lifetime, using the rating schedule criteria 
for scars, not for muscle injury.  Because the RO has never 
considered rating this disability under the rating criteria 
for muscle injury, the Board is remanding this matter for 
such consideration by the RO in the first instance.  


Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should consider whether the 
veteran's service-connected "scar, shell 
fragment mid scapula, left ns" should be 
rated using the criteria for muscle 
injury in connection with the appellant's 
claim for accrued benefits.  If so, 
specific consideration should be given to 
the significance of the notation of wound 
debridement in the veteran's service 
medical records.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




